Exhibit 10.21(c)

 

 

REVOLVING TERM LOAN SUPPLEMENT

 

 

THIS SUPPLEMENT to the Master Loan Agreement dated September 28, 2011 (the
“MLA”), is entered into as of February 5, 2013 between FARM CREDIT SERVICES OF
AMERICA, FLCA (“Farm Credit”) and Green Plains Shenandoah LLC,  Omaha,  Nebraska
   (the “Company”), and amends and restates the Supplement dated September 28,
2011 and numbered RI0355T02G.

 

SECTION 1.    The Revolving Term Loan Commitment.  On the terms and conditions
set forth in the MLA and this Supplement, Farm Credit agrees to make loans to
the Company from the date hereof, up to and including March 1, 2018, in an
aggregate principal amount not to exceed, at any one time outstanding,
$17,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”).  Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.

 

SECTION 2.Purpose.  The purpose of the Commitment is to provide working capital
to the Company.

 

SECTION 3.Term.    Intentionally Omitted.

 

SECTION 4.Interest.    The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:



(A)One-Month LIBOR Index Rate.  At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times
to 3.10% above the rate quoted by the British Bankers Association (the “BBA”) at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA’s
official website on the first “U.S. Banking Day” (as hereinafter defined) in
each week, with such rate to change weekly on such day.  The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first “U.S. Banking Day” of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option.  Information about the then-current rate shall be made available upon
telephonic request.  For purposes hereof:  (1) “U.S. Banking Day” shall mean a
day on which Agent (as that term is defined in the MLA) is open for business and
banks are open for business in New York, New York; (2) “Eurocurrency
Liabilities” shall have the meaning as set forth in “FRB Regulation D”; and
(3) “FRB Regulation D” shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR Part 204, as amended.



(B)Quoted Rate.    At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.



(C)LIBOR.  At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 3.10%.  Under this option:  (1) rates may be fixed for "Interest Periods"
(as hereinafter defined) of 1, 3, 6, or 9 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof;
(3) the maximum number of fixes in place at any one time shall be five; and (4)
rates



--------------------------------------------------------------------------------

 

Exhibit 10.21(c)

may only be fixed on a "Banking Day" (as hereinafter defined) on three Banking
Days’ prior written notice.  For purposes hereof:  (a) "LIBOR" shall mean the
rate (rounded upward to the nearest sixteenth and adjusted for reserves required
on “Eurocurrency Liabilities” [as hereinafter defined] for banks subject to “FRB
Regulation D” [as herein defined] or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time two Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company, as published by Bloomberg or another
major information vendor listed on BBA’s official website; (b) "Banking Day"
shall mean a day on which Agent is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) "Interest Period"
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is  3, 6, or 9 months thereafter, as the case may be; provided,
however, that:  (i) in the event such ending day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month;
(d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.



The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed for periods
expiring after the maturity date of the loans and rates may not be fixed in such
a manner as to cause the Company to have to break any fixed rate balance in
order to pay any installment of principal.  All elections provided for herein
shall be made electronically (if applicable), telephonically or in writing and
must be received by Agent not later than 12:00 Noon Company's local time in
order to be considered to have been received on that day; provided, however,
that in the case of LIBOR rate loans, all such elections must be confirmed in
writing upon Agent's request.  Interest shall be calculated on the actual number
of days each loan is outstanding on the basis of a year consisting of 360 days
and shall be payable monthly in arrears by the 20th day of the following month
or on such other day in such month as Agent shall require in a written notice to
the Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent's option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

 

SECTION 5.Promissory Note.    The Company promises to repay on the dates set
forth below, the outstanding principal, if any, that is in excess of the listed
amounts:

 

Payment DateReducing Commitment Amount

 

June 1, 2013$16,000,000.00

December 1, 2013$15,000,000.00

June 1, 2014$14,000,000.00

December 1, 2014$13,000,000.00

June 1, 2015$12,000,000.00

December 1, 2015$11,000,000.00





--------------------------------------------------------------------------------

 

Exhibit 10.21(c)

June 1, 2016$10,000,000.00

December 1, 2016$9,000,000.00

June 1, 2017$8,000,000.00

December 1, 2017$7,000,000.00

 

followed by a final installment in an amount equal to the remaining unpaid
principal balance of the loans on March 1, 2018.  If any installment due date is
not a day on which Agent is open for business, then such payment shall be made
on the next day on which Agent is open for business.  In addition to the above,
the Company promises to pay interest on the unpaid principal balance hereof at
the times and in accordance with the provisions set forth in Section 4 hereof.
 This note replaces and supersedes, but does not constitute payment of the
indebtedness evidenced by, the promissory note set forth in the Supplement being
amended and restated hereby.

 

SECTION 6.Security.  The Company’s obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA. 



SECTION 7.Commitment Fee.  In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month.  Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.

 

SECTION 8.Amendment Fee.  In consideration of the amendment, the Company agrees
to pay to Agent on the execution hereof a fee in the amount of $20,000.00.

 

(Signatures on following page)





--------------------------------------------------------------------------------

 

Exhibit 10.21(c)

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

 

 

 

 

FARM CREDIT SERVICES OF

AMERICA, FLCA

GREEN PLAINS SUPERIOR LLC

 

 

By:

/s/ Kathryn J. Frahm

By:

/s/ Todd Becker

 

 

Title:

VP Commercial Lender

Title:

President and CEO

 



--------------------------------------------------------------------------------